Case 1:18-cr-00204-NGG-VMS Document 266 Filed 01/09/19 Page 1 of 2 PageID #: 1974

                                                  "IP
  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
                                                            -X
  UNITED STATES OF AMERICA
                                                                                       ORDER
                 -against-
                                                                             18-CR-204(NGG)(VMS)
  KEITH RANIERE,ALLISON MACK,CLARE
  BRONFMAN,KATHY RUSSELL,LAUREN
  SALZMAN,and NANCY SALZMAN,

                                Defendants.
                                                             X

  NICHOLAS G. GARAUFIS,United States District Judge.

         The court has received information, some of which was submitted ex narte and under

 I seal,regarding the irrevocable trust(the "Trust")that is paying the legal fees ofall Defendants
  (except for Clare Bronfman)and certain witnesses (collectively, the "Beneficiaries"). (See Gov't

  Nov. 30,2018 Letter(Dkt. 210)at 2-3; Marc Agnifilo Dec. 11, 2018 Ex Parte Letter

  (Undocketed)(attaching a letter from counsel to the Trust's trustee); Marc Agnifilo Dec. 15,

  2018 Ex Parte Submission(undocketed)(attaching Trust indenture); Defs. Dec. 19,2018 Ex

  Parte Letter (Dkt. 251)at 1-2; Trustee's Counsel Dec. 19, 2018 Letter(imdocketed)(providing

  the name(s) ofthe contributor(s)to the Trust).) The court is concerned about two scenarios that

  could arise ifthe Trust's corpus—L^,the sum of money set aside to pay the legal fees ofthe

  Beneficiaries—^is exhausted before this litigation is complete. First, the Beneficiaries may lose

  the ability to retain their current counsel while this litigation is ongoing. Second,the

  jBeneficiaries' defense strategies could influence the decisions by the contributor(s)to the Trust
  (the "Contributors")regarding whether to replenish the Trust's corpus, which may raise potential

  conflicts for Defendants' counsel that Defendants need to understand. Additionally, the choices

  of potential witnesses(who are also Beneficiaries) may also influence whether the Contributors

  decide to replenish the corpus.

                                                   1
Case 1:18-cr-00204-NGG-VMS Document 266 Filed 01/09/19 Page 2 of 2 PageID #: 1975




              For the court to properly conduct the anticipated hearings on this and related issues

     pursuant to United States v. Curcio. 680 F.2d 881, 888-90(2d Cir. 1982),the Trustee must

     provide the following information:

        • The remaining corpus ofthe Trust as ofthe date ofthe entry ofthis order.

        • Whether, in the Trustee's view,the remaining corpus ofthe Trust is sufficient to cover all
          legal fees and expenses associated with the representation ofthe Beneficiaries for the
              duration ofthis litigation.

 I      • Additional details regarding the fee arrangement set forth in the Trustee's counsel's May
 '        18,2018 letter to Marc Agnifilo, which Agnifilo submitted to the court exparte and
              under seal on December 11, 2018. (See Marc Agnifilo Dec. 11,2018 Ex Parte Letter, Ex.
              1-A, at p.2("Procedures for Payment" section).)^

        • The amount of money that each Contributor has contributed to the Trust as ofthe date of
          the entry ofthis order. (See Trustee's Counsel Dec. 19,2018 Letter at 1 (listing the
              name(s)ofthe Contributor(s)to the Trust).)

        • The nature and extent ofthe relationships, if any, between each Contributor(s) and the
              Beneficiaries.


              Defendants are DIRECTED to submit this information exparte and under seal, in the

     form ofa sworn declaration firom the Trustee or the Trustee's counsel, by no later than

     January 14, 2019. If Defendants are unable to do so,they are to provide an explanation; the

     court will then take such further steps as are necessary to acquire the information it requires.

              SO ORDERED.
                                                                                    s/Nicholas G. Garaufis

     Dated: Brooklyn New York                                                     NICHOLAS G. GARAUFIS'
            January   2019                                                        Lmited States District Judge




 'Fee information is not subject to the attorney-client privilege "absent special circumstances." In re Shargel. 742
 F.2d 61,62(2d Cir. 1984). If Defendants believe that any such circumstances exist here, they should provide an
     explanation to the court.
